Title: To James Madison from Robert Montgomery, 15 October 1808
From: Montgomery, Robert
To: Madison, James



Alicante 15 Octr. 1808.

Since my respects of the 6th. August (of which copy herewith) I have had no good opportunity of Conveying any letters to You til the present which goes by the Nancy Capn. Jesse Hoyt of Newburyport who loads at Tarragona
On the 16 August the Ship Leonidas, Makenzie arrived here from Algiers and Washington  He brought large packets from the department of State for Mr. Erving at Madrid; which he announced to the health officers when they went first onboard, but that he had orders to deliver them into the hands of his consul only.  I learned this too late to go onboard that night and as the Vessel was put into Quarantine, I next day demanded permission from the Governor to go along side accompanied by a health officer in thier own boat.  On coming to the Ship Makenzie immediately put all the dispatches  into the boat when they were seized by the Crew and delivered to the health officer who told me he had orders to Carry them to the Governor which he did without attending to any remonstrance from me  I immediately sent a message to the governor demanding those papers but had for answer that he could not deliver them.  I made all this Known to Mr. Erving who by return of post Ordered me to represent to the Supreme Junta at Valencia (there being then no Goverment in Madrid)  In my representation I complained of the irregularity of the Governor of Alicante in intercepting the despatches of a Sovereign to his Ambassador in Madrid and demanded he should be Ordered to return them With a Competent chastisement for this Outrage; this Office was Sent back to the Governor for his information as to the facts represented, and I was advised of this step by my friends in Valencia.  Next day I met the Governor in the street by accident.  We Crossed each very Quick  His looks were unusually insulting and will acknowledge I could not avoide Smiling with contempt without other notice passed on.  We had Seperated about ten Yards When he turned and Violently called out, "What sort of Breeding have you that does not pull off your hat to the Governor"  My breeding is as Good as yours  The Governor did not pull off his to Me.  "So must I pull off my hat first"  Just as you please and I turned away  He immediately Ordered me under an arrest to the Castle.  You have no power to arrest me and I shall not go without an armed force.  He then ordered his Adjutant to carry me there, in time of which I walked to my own house accompanied by the Adjutant, who I desired to aquaint his superior that I was not subordinate to him and should remain at home.  His next order was that I should be sent to the common Guard house where I usually put drunken seamen to bring them to order.  At this I expressed my astonishment that he did not send a party of soldiers for me as Without them I should not comply With any of his wishes, from which I heard no more from him but represented the matter nearly as above to the Supreme Junta of Valencia, who in reply wrote me the letter of Which Copy herewith, since which if I salute him he thinks it is Contempt  If I do not salute it is more so insomuch that farther harmony is out of the Question with a man who was taken out of the ranks made a Brigadier and placed here by the Prince of Peace for Services that were only Known to them selves.  I have laid the whole matter before Mr. Erving, who writes me he will represent it in a proper light to the Junta Central now sitting at Aranjuez
I now submit to your good Judgement Whether thus intercepting your dispatches and taking them out of the confidential servants of Government can be called robbing the Messenger of a Sovereign Power of the Papers Sent to their Ambassador in a friendly Court  As to the insult offered my self I should be distressed to incomode Goverment with it unless you think otherways your self.  In whatever was Personal I stand much better than the General who is dispised by the publick for his Waste and insulting conduct
I shall not trouble with the News of the War Spain being all open by sea.  The News of Curiosity you will find in the English Prints better than I can give it as the Contesting Armies are now at a great distance from us.  I at the begining gave my opinion that Spain would be free, but now there is no doubt of it.  They have already destroyed 130,000 troops thought the best in the World, and at a time when they had neither Arms amunition money nor dicipline; now they have got everything, what may not be Expected with the Prospect of an excelent government from the Junta Central.  I have the honor to be with Sincere respect Sir Your Obedient huml. Servant

Robt. Montgomery


MacKenzie had a large Packet from Mr. Lear for Your dept. but as he has taken another freight gave it up to me and I now send it by Capn. Hoyt of the Nancy and have his receipt for it


R. Montgomery

